SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

989
KA 10-00828
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                               MEMORANDUM AND ORDER

MICHAEL CAMERON, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael F.
Pietruszka, J.), rendered November 25, 2009. The judgment convicted
defendant, upon his plea of guilty, of rape in the third degree.

     It is hereby ORDERED   that the judgment so appealed from is
unanimously modified as a   matter of discretion in the interest of
justice and on the law by   providing that the order of protection shall
expire on August 24, 2017   and as modified the judgment is affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of rape in the third degree
(Penal Law § 130.25 [3]). Defendant correctly contends that the
waiver of the right to appeal does not encompass his contention that
County Court erred in setting the expiration date of the order of
protection from the date of sentencing rather than the date of
conviction (see People v Cambridge, 55 AD3d 1381). Although defendant
failed to preserve that contention for our review (see CPL 470.05
[2]), we nevertheless exercise our power to review that contention as
a matter of discretion in the interest of justice (see CPL 470.15 [6]
[a]), and we modify the judgment by providing that the order of
protection shall expire on August 24, 2017 (see CPL 530.13 [former (4)
(i)]; see generally Cambridge, 55 AD3d 1381).

     In appeal No. 2, defendant appeals from an order determining that
he is a level two risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.). Because the court made only general
and conclusory findings of fact and conclusions of law, we are unable
to conduct a meaningful review of the risk level assessment,
particularly with respect to the court’s assessment of 15 points for
the failure of defendant to accept responsibility for his actions (see
People v Leopold, 13 NY3d 923; People v Smith, 11 NY3d 797, 798;
                                 -2-                           989
                                                         KA 10-00828

People v Flax, 71 AD3d 1451). We therefore reverse the order and
remit the matter to County Court for compliance with Correction Law §
168-n (3) (see Flax, 71 AD3d 1451).




Entered:   September 30, 2011                   Patricia L. Morgan
                                                Clerk of the Court